Citation Nr: 0305749	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-18 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to retroactive payment of benefits under the 
provisions of 38 U.S.C.A. § 3500 (Chapter 35, Survivors' and 
Dependents' Educational Assistance).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Processing 
Office in Buffalo, New York.  


FINDINGS OF FACT

1.  The veteran died in July 1988.  

2.  In April 1989, VA received the appellant's application 
for dependence and indemnity compensation or death pension by 
a surviving spouse (including accrued benefits and death 
compensation, where applicable).  

3.  In a January 1998 decision, the Board granted the 
appellant entitlement to service connection for the cause of 
the veteran's death; the RO implemented the Board's January 
1998 decision, effective from the time of the veteran's 
death, and established that the appellant was now eligible 
for Survivors' and Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. § 3500 (Chapter 35).  

4.  In July 1998, VA received the appellant's application for 
Survivors' and Dependents' Educational Assistance, which the 
RO processing center approved, effective from July 1997, one 
year prior to receipt of the application for assistance.  




CONCLUSION OF LAW

The appellant's claim for payment of education benefits 
effective prior to July 1997 lacks entitlement under the law.  
38 U.S.C.A. §§ 3034, 3500, 3672 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 21.1029(b), 21.1030, 21.1031(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, the VCAA is 
not applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

In this case, the veteran died in July 1988.  In April 1989, 
his surviving spouse, the appellant, filed an application for 
dependence and indemnity compensation or death pension by a 
surviving spouse (including accrued benefits and death 
compensation, where applicable).  The RO, in a rating 
decision dated in July 1989, denied the appellant entitlement 
to service connection for the cause of the veteran's death.  
She was notified of the decision and apprised of her 
appellate rights.  The appellant perfected a timely appeal.  
Ultimately, the appeal came to the Board and, in a January 
1998 decision, the Board granted the appellant entitlement to 
service connection for the cause of the veteran's death.  

In a March 1998 letter, with attachments, VA informed the 
appellant of the grant of her claim for dependency and 
indemnity compensation, effective from the time of the 
veteran's death, with actual payment of benefits effective 
the first day of the month following the month in which the 
veteran died.  The same notification letter advised the 
appellant that she was eligible for Dependents' Educational 
Assistance; a pamphlet was enclosed explaining the benefit 
and factors that limited entitlement; and, if she were 
interested, she was advised to submit her application to 
claim the benefit.  

VA received the appellant's application for Survivors' and 
Dependents' Educational Assistance in July 1998, accompanied 
by multiple enrollment certifications covering the period 
from August 1988 to May 1993.  She was sent a certificate of 
eligibility from the RO processing office in August 1998, 
certifying that she was entitled to enroll in and pursue a 
program of education or training under the Dependents' 
Educational Assistance Program; that she had forty-five 
months of full-time entitlement; and that she had until March 
2008 to use her entitlement.  

In reply, the appellant notified VA that she was requesting 
retroactive Dependents' Educational Assistance benefits, back 
to the time she filed her claim for dependency and indemnity 
compensation.  She maintains that, at the time of the 
veteran's death, she and the children were pursuing their 
educations, for which they had to secure loans and, since it 
had taken almost nine years for VA to grant her benefits due 
to the cause of the veteran's death, it was only appropriate 
that the education benefits be made retroactive.  

Analysis

In general terms, the provisions of 38 U.S.C.A. § 3500 
(Chapter 35, Survivors' and Dependents' Educational 
Assistance) pertain to a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse or child, if the 
applicable criteria are met.  Under these provisions, a 
program of education or special restorative training may be 
authorized for an eligible person, but the educational 
assistance may not exceed a period of forty-five months, or 
the equivalent in part-time training.  See 38  U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of Dependents' 
Educational Assistance exists if the veteran (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, (if a serviceperson) (5) is on 
active duty as a member of the Armed forces and is, and, for 
a period of more than 90 days, has been listed by the 
Secretary concerned in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in line of 
duty by a foreign government or power.  Service connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
See 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

In order for an eligible individual to claim educational 
assistance for pursuit of a program of education, the 
individual must file a formal claim.  See 38 U.S.C.A. 
§ 3034(a); 38 C.F.R. § 21.1030.  

The date of the claim is the date on which a valid claim or 
application for educational assistance is considered to have 
been filed with VA for purposes of determining the commencing 
date of an award of that educational assistance.  If an 
informal claim is filed, and VA receives a formal claim 
within one year of that date, the date of claim is the date 
VA received the informal claim.  See 38 C.F.R. § 21.1029(b).  

VA will determine the commencing date of an award of 
educational assistance, using the latest of the applicable 
commencing dates.  When an eligible individual enters, or 
reenters into training, the commencing date of award of 
educational assistance will be determined, if it is the first 
award of educational assistance for the program of education, 
the commencing date of the award is the latest of:  a) the 
date the educational institution certifies the course;  b) 
one year before the date of claim is received or  c) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  See 38 U.S.C.A. § 3672; 38 C.F.R. § 21.4131(a).  

In the appellant's case, she is the widow of the veteran and 
the Board has granted her entitlement to service connection 
for the cause of the veteran's death, i.e., the veteran died 
as the result of a service connected disability.  Hence, the 
appellant is eligible for VA benefits under the provisions of 
38 U.S.C.A. § 3500 (Chapter 35, Dependents' Educational 
Assistance).  

In the appellant's case, she submitted an application for 
educational assistance in July 1998, which was accompanied by 
multiple enrollment certifications covering the period from 
August 1988 to May 1993.  Applying the relevant law and 
regulations to the facts of this case, the Board notes that 
the earliest date VA can authorized such benefits is either 
one year prior to the date a claim is received by VA (here, 
July 1998) or one year prior to the date an enrollment 
certification is received in VA (here also July 1998), 
whichever is the later date.  Inasmuch as both the date of 
receipt of the appellant's application and certifications of 
enrollment is the same July 1998 date, the earliest effective 
date for authorization for education benefits is one prior to 
July 1998.  In the appellant's case, she is not eligible to 
receive the benefits for any period prior to July 1997.  

The Board further finds that there is no basis in law or 
facts to consider the appellant's request on the merits.  The 
appellant had not filed her claim for educational assistance 
benefits, nor is there any indication in the record, other 
than her supposition that she would have filed such an 
application but for VA's delay in awarding her entitlement to 
service connection for the cause of the veteran's death, some 
nine years after her application was filed for dependency and 
indemnity compensation.  An application for educational 
assistance benefits is a separate application process for 
specific benefits.  An application for the intended benefits 
must be filed.  See Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  The appellant could have, and in retrospect, should 
have submitted her application at the time she filed her 
application for dependency and indemnity compensation, or at 
any time since that time.  Whether she would have been 
eligible for the benefits is a matter for VA to decide based 
on an application submitted by the appellant expressing her 
desire to be considered for such benefits.  See generally 
Erspamer v. Brown, 9 Vet. App. 507, 510 (1996).  

Accordingly, notwithstanding the appellant's assertion that, 
but for VA's delay in adjudicating her April 1989 claim for 
dependency and indemnity compensation, and subsequent grant, 
she would have applied much earlier than July 1998 for 
entitlement to educational assistance benefits, the appeal to 
the Board on this issue is terminated because of the absence 
of legal merit and the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

The claim for entitlement to retroactive payment of benefits 
under the provisions of 38 U.S.C.A. § 3500 (Chapter 35, 
Survivors' and Dependents' Educational Assistance) is 
dismissed.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

